1

2

3

4

5
                                          UNITED STATES DISTRICT COURT
6
                                                 DISTRICT OF NEVADA
7
     FELTON L. MATTHEWS, JR.,                                   Case No.: 3:17-CV-00692-RCJ-CBC
8
                      Plaintiff,
9
     vs.                                                        ORDER
10
     STATE OF NEVADA, ET AL.,
11
                      Defendant
12

13           Before the Court is Plaintiff’s Request for Formal Order (ECF No. 11). Accordingly,

14           IT IS HEREBY ORDERED that the Request for Formal Order (ECF No. 11) is GRANTED.

15           IT IS FURTHER ORDERED that the Clerk of the Court shall copy docket entries (ECF Nos. 6, 7, 10 and

16   12) and place in U.S. mail as follows: Felton L. Matthews, Jr., Prisoner No. 72823, Ely State Prison, P.O. Box

17   1989, Ely, NV 89301.

18           IT IS SO ORDERED this 5th day of November, 2018.

19
                                                                   _________________________________________
20                                                                 ROBERT C. JONES

21

22

23

24

25

26

27

28
     ORDER - 1
